                                                                   Case 2:17-cv-02566-GMN-CWH Document 57 Filed 10/16/18 Page 1 of 3



                                                                MELANIE D. MORGAN, ESQ.
                                                            1   Nevada Bar No. 8215
                                                                VATANA LAY, ESQ.
                                                            2   Nevada Bar No. 12993
                                                                AKERMAN LLP
                                                            3   1635 Village Center Circle, Suite 200
                                                                Las Vegas, NV 89134
                                                            4   Telephone: (702) 634-5000
                                                                Facsimile: (702) 380-8572
                                                            5   Email: melanie.morgan@akerman.com
                                                                Email: vatana.lay@akerman.com
                                                            6
                                                                Attorneys for Plaintiff Bank of America,
                                                            7   N.A.
                                                            8                                   UNITED STATES DISTRICT COURT
                                                            9
                                                                                                    DISTRICT OF NEVADA
                                                           10
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                  BANK OF AMERICA, N.A.,                        Case No.: 2:17-cv-02566-GMN-CWH
                     LAS VEGAS, NEVADA 89134




                                                           12
                                                                                   Plaintiff,
AKERMAN LLP




                                                                  v.                                            STIPULATION AND ORDER TO
                                                           13                                                   EXTEND       DEADLINES TO  FILE
                                                                                                                REPLIES SUPPORTING SUMMARY
                                                           14     MESA HOMEOWNERS ASSOCIATION; SFR              JUDGMENT MOTIONS, RESPONSE TO
                                                                  INVESTMENTS POOL 1, LLC,                      SFR INVESTMENTS POOL 1, LLC’S
                                                           15                                                   MOTION TO STAY CASE, AND SFR
                                                                                   Defendants.                  INVESTMENTS      POOL  1, LLC’S
                                                           16                                                   MOTION FOR ABSTENTION
                                                                                                                (First Request)
                                                           17

                                                           18     SFR INVESTMENTS POOL 1, LLC,

                                                           19                   Counter/Cross Claimant,
                                                                  v.
                                                           20

                                                           21     BANK OF AMERICA, N.A.; COUNTRYWIDE
                                                                  HOME LOANS, INC.; VENTURES TRUST
                                                           22     2013-I-H-R BY MCM CAPITAL PARTNERS
                                                                  LLC, ITS TRUSTEE; MICHAEL DYER, an
                                                           23     individual; AUSTIN WISEMAN, an individual,
                                                           24                   Counter/Cross Defendants.
                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                            1
                                                                46712057;1
                                                                46712057;1
                                                                      Case 2:17-cv-02566-GMN-CWH Document 57 Filed 10/16/18 Page 2 of 3




                                                            1                Pursuant to LR 1A 6-1, plaintiff Bank of America, N.A. (BANA) and defendants Mesa Homeowners

                                                            2   Association (Mesa) and SFR Investments Pool 1, LLC (SFR), through their respective counsel, stipulate and

                                                            3   request the court briefly extend the parties' upcoming briefing deadlines as follows:

                                                            4            1. The parties stipulate to extend the deadline for BANA to file its reply supporting its motion

                                                            5   for partial summary judgment (ECF No. 49) and in response to Mesa and SFR's oppositions (ECF

                                                            6   Nos. 52 and 56) from October 17, 2018 to October 26, 2018;

                                                            7            2. The parties also agree to extend the deadline for SFR to file its reply in support of its motion

                                                            8   for summary judgment (ECF No. 50), in response to BANA's opposition (ECF No. 53), from October
                                                            9   17, 2018 to October 26, 2018;

                                                           10            3. The parties also agree to extend the deadline for BANA to file its response to SFR's motions
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   to stay and for abstention (ECF Nos. 54 & 55), from October 17, 2018 to October 26, 2018;
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12            4. This is the first request for an extension of time on these briefs;
AKERMAN LLP




                                                           13   ///

                                                           14   ///

                                                           15   ///

                                                           16   ///

                                                           17   ///

                                                           18   ///

                                                           19   ///

                                                           20   ///

                                                           21   ///

                                                           22   ///

                                                           23   ///

                                                           24   ///

                                                           25   ///

                                                           26   ///

                                                           27   ///

                                                           28   ///
                                                                                                                      2
                                                                46712057;1
                                                                46712057;1
                                                                   Case 2:17-cv-02566-GMN-CWH Document 57 Filed 10/16/18 Page 3 of 3




                                                            1            5. The parties agree these extensions are not intended to cause delay or prejudice, but to

                                                            2   accommodate counsel's schedule and conflicts with the current deadline.

                                                            3

                                                            4      Dated this 16th day of October, 2018.            Dated this 16th day of October, 2018.

                                                            5      Akerman LLP                                      Kim Gilbert Ebron
                                                            6      /s/ Vatana Lay                                   /s/ Diana S. Ebron
                                                                   MELANIE D. MORGAN, ESQ.                          DIANA S. EBRON, ESQ.
                                                            7      Nevada Bar No. 8215                              Nevada Bar No. 10580
                                                                   VATANA LAY, ESQ.                                 7625 Dean Martin Drive, Suite 110
                                                            8      Nevada Bar No. 12993                             Las Vegas, Nevada 89139
                                                                   1160 Town Center Drive, Suite 330
                                                            9      Las Vegas, Nevada 89144                          Attorney for Defendant SFR Investments Pool 1,
                                                                                                                    LLC
                                                           10      Attorneys for Bank of America, N.A.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                   Dated this 16th day of October, 2018.
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                           13      Pengilly Law Firm
                                                           14      /s/ Elizabeth B. Lowell
                                                                   JAMES W. PENGILLY, ESQ.
                                                           15      Nevada Bar No. 6085
                                                                   ELIZABETH B. LOWELL, ESQ.
                                                           16      Nevada Bar No. 8551
                                                                   1995 Village Center Circle, Suite 190
                                                           17      Las Vegas, Nevada 89134
                                                           18      Attorneys for Defendant Mesa Homeowners
                                                                   Association
                                                           19

                                                           20
                                                                                                               ORDER
                                                           21

                                                           22      IT IS SO ORDERED.
                                                           23
                                                                    DATED this ______day
                                                                                18       of October, 2018.
                                                           24                                                         Gloria M. Navarro, Chief Judge
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                3
                                                                46712057;1
                                                                46712057;1
